     Case 1:20-cv-00002-JRH-BKE Document 44 Filed 11/19/20 Page 1 of 9


            IN THE UNITED STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF GEORGIA
                              AUGUSTA DIVISION



                                       ★
JAMES S. FALLER II,
                                       *

                                       *
      Plaintiff,
                                       *            CV 120-002
                                       *
            V.
                                       *



NANCY PATRICIA PELOSI, et al.,
                                       *



      Defendants.




                                    ORDER




       Presently     before   the   Court   are    Defendants'    motions    to

dismiss (Docs. 13, 18.) For the following reasons. Defendants'

motions are DENIED AS MOOT.




                               I. BACKGROXTOD


      On   January   7,   2020,     Plaintiff     filed   a   fifty-nine    page

complaint against seven members of the United States Congress,

''The Deep State," and "Unknown Defendants" alleging violations

of various criminal and civil statutes.             (Compl., Doc. 1, at 3-

5,   52-56.)     Plaintiff    brings   suit     against   Defendants   on    ten

counts.     (Id. at 52-56.)         Additionally, Plaintiff's Complaint

includes seventeen demands for relief, including that the Court

"refer these matters to a Special Grand Jury," enter judgment in

the amount of $1.5 billion, and "entertain a Petition for Habeas
     Case 1:20-cv-00002-JRH-BKE Document 44 Filed 11/19/20 Page 2 of 9


Corpus . . .       to dismiss the (2) two false convictions of the

Plaintiff."       (Id. at 57-59.)        As explained below. Plaintiff's

Complaint    is    full    of    extraneous      information    not    obviously

connected to any claim against Defendants; thus, the Court will

not delve into the factual allegations of the Complaint.



                                 II. DISCUSSION


A. Shotgun Pleading

     After careful review, the Court finds Plaintiff s Complaint

is an impermissible "shotgun pleading."               A shotgun pleading "is

a   complaint that        violates     Federal    Rules   of Civil Procedure

8(a)(2) or 10(b), or both."              Toth v. Antonacci, 788 F. App'x

688, 690 (11th Cir. 2019); s^ Fed. R. Civ. P. 8(a)(2) (requiring

a pleading to contain "a short and plain statement of the claim
showing that the pleader is entitled to relief"); Fed. R. Civ. P.

10(b)    (requiring   a     party to      state    its    claims "in    numbered

paragraphs, each limited as far as practicable to a single set

of circumstances").        This Court does not tolerate such pleadings

and has previously explained:

        The Eleventh Circuit is particularly opprobrious of
        what are known as "shotgun pleadings," or pleadings
        that violate Rules 8(a)(2) or 10(b).               See Weiland v.
        Palm Beach C[n]tv. Sheriff's Off[.], 792 F.3d 1313,
        1320-21 (11th Cir. 2015) (recognizing the Eleventh
        Circuit's "thirty-year salvo of criticism aimed at
        shotgun pleadings"); Vibe Micro, Inc. v. Shabanets,
        878 F.3d 1291, 1295 (11th Cir. 2018) ("Courts in the
        Eleventh Circuit        have   little     tolerance   for   shotgun
        pleadings.").
      Case 1:20-cv-00002-JRH-BKE Document 44 Filed 11/19/20 Page 3 of 9


Cummings      v.    Mitchell, No. CV 118-161, 2020 WL 1491751, at *2

(S.D. Ga. Mar. 17, 2020); see also Blochowicz v. Wilkie, No. CV

120-111, 2020 WL 5028224, at *3-4 (S.D. Ga. Aug. 25, 2020).

          There are four types of shotgun pleadings.                           The first type

is    a    pleading ''containing               multiple        counts    where     each      count

adopts the allegations of all preceding counts, causing each

successive         count        to    carry    all    that      came    before     .    .    .

Weiland, 792             F.3d    at 1321.           The second type is a                pleading

"replete          with    conclusory,          vague,     and     immaterial       facts           not

obviously connected to any particular cause of action."                                     1*^♦

1322.        Third is a pleading that does not separate each claim

into separate counts.                  Id. at 1322-23.            Finally, fourth is the
"relatively          rare       sin    of     asserting        multiple        claims       against
multiple defendants without specifying which of the defendants
are responsible for which acts . . . or which of the defendants
the       claim    is    brought       against."         Id.     at    1323.      Despite          the

different "sins," all types of shotgun pleadings,                               in one way or

another,          fail "to give the defendants adequate notice of the

claims       against        them and          the    grounds     upon    which     each       claim
rests."       Id.


          Here, Plaintiff's Complaint commits all four "sins" to some

extent.       First, Plaintiff's Complaint contains ten counts.^                                   The



^ Although Plaintiff only lists ten counts, his Complaint references
over twenty federal statutes.    Plaintiff also asserts his "First,
Fourth, Fifth, Sixth, Seventh, Eighth, Twelfth, Fourteenth and
Fifteenth [AJmendment rights were violated."                      (Compl., at 3.)
       Case 1:20-cv-00002-JRH-BKE Document 44 Filed 11/19/20 Page 4 of 9


first     fifty-one        pages     of     Plaintiff s     Complaint      contain

unnumbered       allegations     of fact.      Although     Plaintiff does     not

specifically state so, the Court assumes the factual allegations

are adopted in full by all ten counts because Plaintiff fails to

assert any facts in the last seven pages of his Complaint, where

the ten counts are listed.            (See Compl., at 52-56.)       Thus, it is

impossible to determine which facts relate to each count.

        Plaintiff s Complaint is also riddled with immaterial facts

and conclusory allegations not obviously connected to any cause

of   action.       (See,    e.g., Id.       at 19 (discussing      Karen    Sypher

trial); Id. at 22 (listing statements from celebrities regarding

President Trump); Id. at 24, 30 (discussing events that occurred

in Luxembourg) Id. at 43-44               (listing five ^''examples of the

ongoing travesty").) Additionally, Plaintiff fails to separate

each     claim    for   relief     into   separate   counts.       For   example.

Plaintiff combines three claims against Defendants in Count II

and III and two claims in Count VI.              (Id. at 52-54.)

        Lastly, Plaintiff commits the ^^rare sin" of failing to

specify     which       Defendants    are     responsible    for   which     acts.
Plaintiff alleges 'Mt]he above named Defendants as a conspiracy

and at times acting alone" are responsible for each count.                    (Id.

at 52-56.)        While on its face Plaintiff attributed each count to

all Defendants and thus specified which Defendant is responsible

for which act, it is difficult to believe all seven Defendants
    Case 1:20-cv-00002-JRH-BKE Document 44 Filed 11/19/20 Page 5 of 9


are responsible for all ten counts, given the absence of facts

pleaded under each count.

      Shotgun pleadings ^^exact an intolerable toll on the trial

court's    docket   .     .   .   and    impose     unwarranted     expense        on   the

litigants, the court and the court's parajudicial personnel and

resources."     Cramer v. State of Fla., 117 F.3d 1258, 1263 (11th

Cir. 1997).        For these reasons, when a party files a shotgun

pleading,    the    Eleventh        Circuit      instructs    district       courts      to

strike the pleading and direct that a new complaint be filed.

Jackson v. Bank of Am., N.A., 898 F. 3d 1348, 1357-58 (11th Cir.

2018) (citing Byrne v. Nezhat, 261 F.3d 1075, 1133 (11th Cir.

2001)).     As required, this Court will give Plaintiff one chance

to fix his defective Complaint.               See Embree v. Wyndham Worldwide

Corp., 779 F. App'x 658, 662 (11th Cir. 2019) (^'When faced with a

shotgun pleading, a district court must sua sponte give the
plaintiff at least one                 chance to       replead     a more      definite
statement     of    her       claims     before     dismissing        her    case       with

prejudice." (citing Vibe Micro, 878 F.3d at 1296)).                         However, if
Plaintiff fails to comply with the Court's Order, his ''continued

impermissible       pleadings          warrant      dismissal      with      prejudice.
Hirsch v. Ensurety Ventures, 805 F. App'x 987, 992 (11th Cir.

2020).

     Plaintiff is DIRECTED to file an amended complaint within

FOURTEEN    (14)    DAYS       of    the     date    of    entry    of      this    Order.

Plaintiff     should      ensure       his   amended      complaint      complies       with
       Case 1:20-cv-00002-JRH-BKE Document 44 Filed 11/19/20 Page 6 of 9


Rules 8(a)(2) and 10(b).             Specifically, Plaintiff must set forth

each    of    his    claims,      including      the   supporting    facts    for    each

claim, as separate counts.                Each claim should be separately and

distinctly          numbered       and    stated       plainly      and    succinctly.

Plaintiff         should     avoid   conclusory        statements    and     state    the

specific facts that support his claims.                     Plaintiff should also

eliminate any extraneous material and make clear against which

Defendant or Defendants each count is asserted.

B. Criminal Statutes


       Plaintiff's Complaint seeks relief under more than seven

criminal statutes, including 18 U.S.C. § 241 (conspiracy against

rights), 18 U.S.C. § 242 (deprivation of rights under color of
law), 18          U.S.C. § 1341          (mail    fraud), 18        U.S.C. § 875(d)
(extortion), 18 U.S.C. § 871(a)—(b) (threats against President

and successors to the Presidency), 18 U.S.C. § 953 (private

correspondence             with   foreign        governments),      and    18       U.S.C.

§ 3332(a)(special grand jury).2                   However, ''MpJrivate rights of
action       to   enforce     federal law        must be    created       by Congress'

rather than by the federal courts."                    Morales v. U.S. Dist. Court

for S. Dist. of Fla., 580 F. App'x 881, 886 (11th Cir. 2014)



2   Count     III   also     references    18    U.S.C. §§ 1985      and   1581(a)-(b).
(Compl., at 53.)            The Court notes 18 U.S.C. § 1985 does not exist.
Moreover, Plaintiff's Complaint makes no reference to 18 U.S.C.
§ 1595, which allows ^^a victim of a violation of this chapter [to]
bring a civil action against the perpetrator" for damaps and
reasonable attorney's fees.              Thus, if Plaintiff wishes to bring suit
for violations of 18 U.S.C § 1581(a)-(b), he must do so under 18
U.S.C. § 1595.
       Case 1:20-cv-00002-JRH-BKE Document 44 Filed 11/19/20 Page 7 of 9


{quoting Alexander v. Sandoval^ 532 U.S. 275, 286 (2001)).                    The

text    of   a   criminal      statute   itself    must   "clearly      ^[display]

congressional intent to create new rights.'"                 Id.   "And Congress

must Misplay[] an intent to create not just a private right but

also a private remedy.'"          Id. (alteration in original).

       Here,     Plaintiff     asserts    relief    under     federal    criminal

statutes     that   do   not    create   private    causes    of   action.     See

O'Berry v. State Att'ys Off., 241 F. App'x 654, 657 (11th Cir.

2007) (affirming the district court's ruling that a private

individual cannot bring an action under 18 U.S.C. §§ 241 and

242); Austin v. Glob. Connection, 303 F. App'x 750, 752 (11th

Cir. 2008) (holding 18 U.S.C. § 1341 is a "criminal statute

. . . [that does] not provide for civil remedies"); Fowler v.

Univ. of Phoenix, Inc., No. 18cvl544, 2019 WL 1746576, at *17

(S.D. Cal. Apr. 18, 2019), aff'd, 817 F. App'x 442 (9th Cir.
2020) (dismissing plaintiff's extortion claim premised on 18
U.S.C. § 1951 and the related penalties set forth in 18 U.S.C.

§§ 817-80 because the statutes do not create a private right of

action); Strunk v. N.Y. Province of the Soc. of Jesus, No. CV

09-1249, 2010 WL 816121, at *3 (D.D.C. Mar. 8, 2010) (dismissing

civil action alleging violation of 18 U.S.C. § 953 because "the

United States Constitution vests the power to conduct criminal

litigation on the federal government's behalf [in the Attorney

General]" (citing 28 U.S.C. § 516; United States v. Nixon, 418

U.S. 683, 694 (1974))); Morales, 580 F. App'x at 886 (finding 18
      Case 1:20-cv-00002-JRH-BKE Document 44 Filed 11/19/20 Page 8 of 9


U.S.C. § 3332(a) ''nowhere          creates a         private   right of action,

express or implied").        Moreover, "[t]he Supreme Court has held

that 'a private citizen lacks a judicially cognizable interest

in the prosecution or nonprosecution of another.'"                      Garcia v.

Miami Beach Police Dep't, 336 F. App'x 858, 859 (11th Cir. 2009)

(quoting Linda R.S. v. Richard P., 410 U.S. 614, 619 (1973)).

      Thus, Plaintiff should avoid asserting any claims that do

not   allow    for    a   private    cause       of    action   in   his    amended

complaint.     If Plaintiff does assert such claims, they will be

dismissed with prejudice.

C. Personal Jurisdiction

      Finally, Plaintiff should also keep in mind that it is his
burden to establish a prima facie case of personal jurisdiction

over a nonresident defendant.          Meier ex rel. Meier v. Sun Int 1

Hotels, Ltd., 288 F.3d 1264, 1268-69 (11th Cir. 2002) (citing

Morris    v.   SSE,   Inc., 843 F.2d         489,      492 (11th     Cir.   1988)).

Alleging each Defendant "resides and acts in many residences in
multiple jurisdictions" is not enough.                  (See Compl., at 12-15.)
To meet this burden. Plaintiff must present "enough evidence to

withstand a motion for directed verdict."                   Madara v. Hall, 916

F.2d 1510, 1514 (11th Cir. 1990) (citing Morris, 843 F.2d at

492).     To withstand a motion for directed verdict. Plaintiff

must put forth "substantial evidence . . . of such quality and
weight that reasonable and fair-minded persons in the exercise
of impartial judgment might reach different conclusions . . . ."

                                             8
    Case 1:20-cv-00002-JRH-BKE Document 44 Filed 11/19/20 Page 9 of 9


Walker   v.   NationsBank   of    Fla.    N.A., 53 F.3d         1548,   1555   (11th

Cir. 1995) (citing Verbraeken v. Westinqhouse Elec. Corp., 881

F.2d 1041, 1045 (11th Cir. 1989)).




                              III. CONCLUSION


     Plaintiff    is   DIRECTED    to    file    an   amended    complaint     within

FOURTEEN (14) DAYS from the date of this Order.                  Should Plaintiff

file an amended complaint, the Court will review it sua sponte for

compliance with this Order.        Having granted Plaintiff an opportunity

to amend his Complaint, Defendants' motions to dismiss (Docs. 13, 18)

are DENIED AS MOOT.       Additionally, finding no reason to conduct a

hearing, Plaintiff's request for hearing (Doc. 32) is DENIED.

     ORDER     ENTERED   at      Augusta,       Georgia,   this              day   of

November, 2020.




                                        J. kANSif HALL,/CHI   JUDGE
                                        united/statfs district court
                                                :rn district of Georgia
